Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 5-28-2021 has been entered.

Status of Claims
This action is a non-final rejection.
Claims 1 and 10 were amended.
Claims 1-14 are pending
Claims 1-14 are rejected under 35 USC § 101 
Claims 1-14 are rejected under 35 USC § 103

Priority
Acknowledgement is made of Applicant’s claim for a foreign priority date of 5-22-2019. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-14] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
1-14, the claims recite an abstract idea of evaluating loan applications and scheduling loan transfers. 
Independent Claims 1, and 10 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1 and 10 recite a computer readable storage medium system and method to schedule loan transfers.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “evaluating and approving the application and extending the user a credit line“; and  “automatically, without human intervention initiating transfer of funds when the particular date arrives for the amount of the scheduled loan from the credit line to a bank account associated with the user, the transfer of funds being a loan to which the user will owe interest on“; falls under the grouping of certain methods of organizing human activity under fundamental economic practices as it recites an abstract idea of evaluating loan applications and scheduling loan transfers.  (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claims 1 and 10 recite: “executing computer readable instructions on at least one processor”. In addition claim 10 recites: “an internet connection“; and “a server 3connected to the internet connection, the server configured to read computer readable instructions stored on a non-transitory computer readable storage medium“. They amount to additional elements, that do not integrate the judicial exception into a practical application since they amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (refer to MPEP 2106.05(f)). 
In addition Claims 1 and 10 recite: “receiving from a user an application for a loan of cash funds”; and “receiving from the user a request for a scheduled loan on a particular date from the credit line for an amount“; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two Claims 1 and 
In addition Claims 1 and 10 recite: “receiving from a user an application for a loan of cash funds”; and “receiving from the user a request for a scheduled loan on a particular date from the credit line for an amount“; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering.  (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly the claim does not provide an inventive concept significantly more than the abstract idea, and hence the claim is ineligible.

Claims 2-9 dependent on claim 1 and claims 11-14 dependent on claim 10 are rejected under 35 U.S.C 101 based on a similar rationale as claims 1 and 10 respectively. Additional elements in dependent claims 2-9 and 11-14 do not provide further limitations on their respective independent claims that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept. 

Claim 2 dependent on claim 1, and claim 11 dependent on claim 10 merely adds to the abstract idea of claims 1 and 10 respectively.  By reciting “wherein the request from the user for the scheduled loan comprises requesting a recurring loan with payment dates”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, whereby the request from the user for the scheduled loan comprises requesting a recurring loan with payment dates without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing 

Claim 3 dependent on claim 2, and claim 12 dependent on claim 11 merely adds to the abstract idea of claims 1 and 10 respectively.  By reciting “automatically initiating further transfers of funds from the credit line for the amount of the scheduled loan to a bank associated with the user when the payments dates arrive”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, by automatically initiating further transfer of funds from the credit line for the amount of the scheduled loan to a bank associated with the user  when the payment dates arrive without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “before the initiating transfer of funds, re-evaluating a credit score of the user”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, by re-evaluating a credit score of the user before initiating the transfer of funds without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 4, merely adds to the abstract idea of claim 1.  By reciting “wherein the initiating transfer of funds is approved based on the user having passed the re-evaluating”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, whereby the initiating transfer of funds is approved based on the user having passed the re-evaluation without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 4, merely adds to the abstract idea of claim 1.  By reciting “prevents the initiating transfer of funds when the user did not pass the re-evaluating”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, whereby the initiating transfer of funds is prevented when the user does not pass the re-evaluation without adding any additional elements that impose a meaningful limit on 

Claim 7 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “after receiving from the user the request for the scheduled loan, determining whether an available credit of the user on the particular date is at least equal to the amount”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, by determining whether an available credit of the user on the particular date is at least equal to the amount, after receiving from the user the request for the scheduled loan without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 8 dependent on claim 7, merely adds to the abstract idea of claim 1.  By reciting “wherein the request is approved based on the determining having determined that the available credit of the user on the particular date is at least equal to the amount”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, whereby the request is approved based on determining that the available credit of the user on the particular date is at least equal to the amount without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 9 dependent on claim 7, merely adds to the abstract idea of claim 1.  By reciting “denies the request when the available credit of the user on the particular date is lower than the amount”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, whereby the request is denied when the available credit of the user on the particular date is lower than the amount without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 13 dependent on claim 10, merely adds to the abstract idea of claim 10.  By reciting “before the initiate transfer of funds, re- 4evaluate a credit score of the user, wherein the initate transfer of funds is processed if the user passed the re-evaluation and the initiate transfer of funds is prevented if the user did not pass the re-evaluation”; 

Claim 14 dependent on claim 10, merely adds to the abstract idea of claim 10.  By reciting “after the receive from the user the request for the scheduled loan and before the initiate transfer of funds, determine whether an available credit of the user on the particular date is at least equal to the amount, wherein the request is approved if the available credit of the user on the particular date is at least equal to the amount and the initiate transfer of funds is performed, and the request is not approved and the initiate transfer of funds is not performed when the available credit of the user on the particular date is not at least equal to the amount”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, whereby after receiving from the user the request for the scheduled loan and before the initiate transfer of fund, determine whether an available credit of the user on the particular date is at least equal to the amount, wherein the request is approved if the available credit of the user on the particular date is at least equal to the amount and the initiate transfer of funds is performed, and the request is not approved and the initiate transfer of funds is not performed when the available credit of the user on the particular date is not at least equal to the amount without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being un-patentable by Frohwein et. al. (US 2014/0006202 A1) hereinafter “Frohwein”, in view of Williams et al.  (US 2011/0282781 A1) hereinafter “Williams”.

Regarding claims 1 and 10 Van Frohwein teaches:
A method, comprising: executing computer readable instructions on at least one processor; An apparatus, comprising: an internet connection; a server 3connected to the internet connection, the server configured to read computer readable instructions stored on a non-transitory computer readable storage medium (See at least [0190] via: “… A processing unit 2900 (such as a microprocessor and associated structure e.g., bus, cache, etc.) is connected to … a network connection 2903 which allows the processing unit 2900 to communication to/from a computer communications network such as the Internet. The processing unit 2900 can be programmed to and can execute all of the methods described herein. … The processing unit 2900 can also be connected to a ROM 2904, RAM 2905, and a storage unit 2906 (e.g., hard disk drive, BLU-RAY drive, CD-ROM drive, etc.) which can read a computer readable storage medium 2907 (e.g., disk, BLU-RAY disc, CD-ROM, EPROM, etc.). The computer readable storage medium 2907, RAM 2905, and/or ROM 2904 can all store instructions (and other assets) which can automatically implement any and all of the methods described herein on the processing unit 2900
receiving from a user an application for a loan of cash funds; (See at least [0099] via: “…FIG. 9 is a window showing an advance application…”; in addition see at least [0100] via: “…Cash advance application window 900 can appear when a user activates a link (or pressed a button, etc.) to apply for an advance or a loan…”)     
evaluating and approving the application and extending the user a credit line; (See at least [0101] via: “…After the user clicks “apply” the request is transmitted (operation 300) to the cash server for evaluation (FIG. 3)…”; in addition see at least [0102] via: “… FIG. 10 is a window showing an advance approval, according to an embodiment…”; in addition see at least [0103] via: “…A loan or advance approval window 1000 appears after the cash server has evaluated and approved the loan or advance request (made in FIG. 9)...”)             
 
Frohwein is silent with respect to the following claim that is taught by Williams:
 
receiving from the user a request for a scheduled loan on a particular date from the credit line for an amount; (See at least [claim 1] via: “…receiving, via a … graphical user interface, …user inputs that identify one or more monthly expenses, each of said one or more monthly expenses being assigned a day of a month, wherein an assigned day for an associated monthly expense corresponds to a day that funds are drawn from said line of credit to pay for said associated monthly expense…”; in addition see at least [claim 3] via: “…graphical user interface that enables a user to specify a day of a month that funds are drawn from said line of credit to pay for a monthly expense…”)
automatically, without human intervention initiating transfer of funds when the particular date arrives for the amount of the scheduled loan from the credit line to a bank account associated with the user, the transfer of funds being a loan to which the user will owe interest on.  (See at least [0078] via: “… an interface can also be provided that enables an individual to automatically have funds shifted from their line of credit to their checking account as an electronic transfer…”; in addition see at least [claim 1] via: “… an assigned day … corresponds to a day that funds are drawn from said line of credit…”; in addition see at least [0022] via: “…a line of credit is an open loan that a financial institution allows an individual to use at his convenience. … where the individual is charged only when a withdrawal is made from the line of credit. …the interest charged is based upon the average daily balance during the billing cycle….”) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Frohwein in view of Williams to incorporate the 

Regarding claims 2 and 11 Frohwein and Williams teach the invention as claimed and detailed above with respect to claims 1 and 10 respectively. Frohwein is silent with respect to the following claim that is taught by Williams:
wherein the request from the user for the scheduled loan comprises requesting a recurring loan with payment dates. (See at least [claim 1] via: “…receiving, via a … graphical user interface, …user inputs that identify one or more monthly expenses, each of said one or more monthly expenses being assigned a day of a month, wherein an assigned day for an associated monthly expense corresponds to a day that funds are drawn from said line of credit to pay for said associated monthly expense…”; in addition see at least [claim 3] via: “…graphical user interface that enables a user to specify a day of a month that funds are drawn from said line of credit to pay for a monthly expense…”) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Frohwein in view of Williams to incorporate the teachings of Williams because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Frohwein’s teaching a method, apparatus, and computer readable storage to implement a lending or cash advance system that can be (but is not required to be) integrated with an online commerce site could be modified to include Williams’ teaching of a system and method based on user-specified line of credit parameters and loan details, that can generate a recurring draw amount to be used by an individual for loan payoffs in order to add to Frohwein’s art regarding the processing and 

Regarding claims 3 and 12 Frohwein and Williams teach the invention as claimed and detailed above with respect to claims 1 & 2 and 10 & 11 respectively. Frohwein is silent with respect to the following claim that is taught by Williams:
further comprising automatically initiating further transfers of funds from the credit line for the amount of the scheduled loan to a bank associated with the user when the payments dates arrive. (See at least [claim 1] via: “…one or more monthly expenses, each of said one or more monthly expenses being assigned a day of a month, wherein an assigned day for an associated monthly expense corresponds to a day that funds are drawn from said line of credit to pay for said associated monthly expense…”; in addition see at least [0078] via: “… an interface can also be provided that enables an individual to automatically have funds shifted from their line of credit to their checking account as an electronic transfer…”) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Frohwein in view of Williams to incorporate the teachings of Williams because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Frohwein’s teaching a method, apparatus, and computer readable storage to implement a lending or cash advance system that can be (but is not required to be) integrated with an online commerce site could be modified to include Williams’ teaching of a system and method based on user-specified line of credit parameters and loan details, that can generate a recurring draw amount to be used by an individual for loan payoffs in order to add to Frohwein’s art regarding the processing and approval of a loan such as a line of credit with the ability of making recurring draws on that loan to make fund transfers used to make payments.  

Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable by Frohwein, in view of Williams, in view of Orman et al.  (US 2006/0031158 A1) hereinafter “Orman” 
Regarding claim 4 Frohwein and Williams teach the invention as claimed and detailed above with respect to claim 1. Frohwein and Williams are silent with respect to the following claim that is taught by Orman:
further comprising, before the initiating transfer of funds, re-evaluating a credit score of the user.  (See at least [0019] via: “…Periodically, the credit card system 100 may monitor the consumer's credit score. …the monitor and adjustment module 116 may automatically request an updated credit score based on a pre-determined monitoring period. … the monitoring period could be every month; every three months, every six months, or every year. … the monitor and adjustment module 116 may transmit a request (electronically, telephonically, or via mail) to the credit bureau(s) 120 for an updated credit score for the consumer. In response, the credit bureaus 120 may respond with … an updated credit score …”; in addition see at least [0020] via: “…The monitor and adjustment module 116 may compare the updated credit score to the originally stored credit score. If there is a difference between the updated credit score and the originally stored credit score, the monitor and adjustment module 116 may adjust a parameter of the consumer credit card account based on the change in the consumer's credit score….”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Frohwein in view of Orman to incorporate the teachings of Orman because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Frohwein’s a method, apparatus, and computer readable storage to implement a lending or cash advance system that can be (but is not required to be) integrated with an online commerce site could be modified to include Orman’s teaching of a systems and method implemented in a computerized credit card system configured to periodically monitor and determine the creditworthiness of credit card customers in order to add to Frohwein’s art regarding the processing and approval of a loan such as a line of credit with the ability of periodically evaluating the creditworthiness of such customers going forward to minimize loss risk of unsecured credit cards.

Claims 5-6 and 13 are rejected under 35 U.S.C. 103 as being un-patentable by Frohwein, in view of Williams, in view of Orman, in further view of Graham et al.  (US 2006/0287917 A1) hereinafter “Graham”

Regarding claim 5 Frohwein and Williams teach the invention as claimed and detailed above with respect to claim 1 and Orman teaches the invention as claimed and detailed above with 
wherein the initiating transfer of funds is approved based on the user having passed the re-evaluating.  (See at least [0025] via: “…where the credit card is a secured credit card, the monitor and adjustment module 116 may identify that a certain credit score improvement has been achieved by the consumer. If the specified credit score improvement has been achieved, the monitor and adjustment module 116 may change the terms and conditions of the consumer credit card account so that the consumer credit card account becomes an unsecured credit card, i.e., the status is changed from secured to unsecured…”) Although Orman teaches periodic monitoring and evaluation of the creditworthiness of credit card customers it is silent regarding the approval or not for the transfer of funds based on the creditworthiness of the customer which is taught by Graham [0029] via: “…If the applicant (now the account holder) is creditworthy, the account will be a true credit account, and the account holder will be able to charge purchases to the account….”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Orman to incorporate the teachings of Graham since Graham assists in minimizing loss risk for credit card accounts issued to customers that at a subsequent time, after the credit card is issued, experience a change in their creditworthiness.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Frohwein in view of Orman to incorporate the teachings of Orman because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Frohwein’s teaching a method, apparatus, and computer readable storage to implement a lending or cash advance system that can be (but is not required to be) integrated with an online commerce site could be modified to include Orman’s teaching of a systems and method implemented in a computerized credit card system configured to periodically monitor and determine the creditworthiness of credit card customers in order to add to Frohwein’s art regarding the processing and approval of a loan such as a line of credit with the ability of periodically evaluating the creditworthiness of such customers going forward to minimize loss risk of unsecured credit cards.

Regarding claim 6 Frohwein and Williams teach the invention as claimed and detailed above with respect to claim 1 and Orman teaches the invention as claimed and detailed above with 
The method as recited in claim 4, wherein the executing computer readable instructions prevents the initiating transfer of funds when the user did not pass the re- evaluating.  (See at least [0025] via: “…where the credit card is a secured credit card…; in addition see at least [0043] via: “…If the credit score has not changed, or if the change in credit score has decreased, then the consumer credit card account may maintain its secured status.…”). Although Orman teaches periodic monitoring and evaluation of the creditworthiness of credit card customers it is silent regarding the approval or not for the transfer of funds based on the creditworthiness of the customer which is taught by Graham [0029] via: “…If the account holder is not creditworthy, the account will be secured by a deposit …”;  in addition see at least [0033] via: “… If… the account is a secured account (120,) the system waits until confirmation is received that a security deposit has been received from the applicant (124,) and then the account is activated (122.) If no security deposit is received, the account remains inactive (126) and may be terminated if the deposit is not received before a predetermined date….”.It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Orman to incorporate the teachings of Graham since Graham assists in minimizing loss risk for credit card accounts issued to customers that at a subsequent time, after the credit card is issued, experience a change in their creditworthiness.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Frohwein in view of Orman to incorporate the teachings of Orman because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Frohwein’s a method, apparatus, and computer readable storage to implement a lending or cash advance system that can be (but is not required to be) integrated with an online commerce site could be modified to include Orman’s teaching of a systems and method implemented in a computerized credit card system configured to periodically monitor and determine the creditworthiness of credit card customers in order to add to Frohwein’s art regarding the processing and approval of a loan such as a line of credit with the ability of periodically evaluating the creditworthiness of such customers going forward to minimize loss risk of unsecured credit cards.

Regarding claim 13 Frohwein and Williams teach the invention as claimed and detailed above with respect to claim 10.  Frohwein and Williams are silent with respect to the following claim that is taught by Orman:
wherein the computer readable instructions are further programmed to, before the initiate transfer of funds, re-evaluate a credit score of the user, wherein the initate transfer of funds is processed if the user passed the re- 21evaluation and the initiate transfer of funds is prevented if the user did not pass the re- evaluation. (See at least [0025] via: “…where the credit card is a secured credit card, the monitor and adjustment module 116 may identify that a certain credit score improvement has been achieved by the consumer. If the specified credit score improvement has been achieved, the monitor and adjustment module 116 may change the terms and conditions of the consumer credit card account so that the consumer credit card account becomes an unsecured credit card, i.e., the status is changed from secured to unsecured…”;  in addition see at least [0025] via: “…where the credit card is a secured credit card, the monitor and adjustment module 116 may identify that a certain credit score improvement has been achieved by the consumer. If the specified credit score improvement has been achieved, the monitor and adjustment module 116 may change the terms and conditions of the consumer credit card account so that the consumer credit card account becomes an unsecured credit card, i.e., the status is changed from secured to unsecured…”; in addition at least [0025] via: “…where the credit card is a secured credit card…; in addition see at least [0043] via: “…If the credit score has not changed, or if the change in credit score has decreased, then the consumer credit card account may maintain its secured status.…”). Although Orman teaches periodic monitoring and evaluation of the creditworthiness of credit card customers it is silent regarding the approval or not for the transfer of funds based on the creditworthiness of the customer which is taught by Graham:  [0029] via: “…If the applicant (now the account holder) is creditworthy, the account will be a true credit account, and the account holder will be able to charge purchases to the account….”;  [0029] via: “…If the account holder is not creditworthy, the account will be secured by a deposit …”;  in addition see at least [0033] via: “… If… the account is a secured account (120,) the system waits until confirmation is received that a security deposit has been received from the applicant (124,) and then the account is activated (122.) If no security deposit is received, the account remains inactive (126) and may be terminated if the deposit is not received before a predetermined date….”.It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Orman to incorporate the teachings of Graham since Graham assists in minimizing loss risk for credit card accounts 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Frohwein in view of Orman to incorporate the teachings of Orman because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Frohwein’s teaching a method, apparatus, and computer readable storage to implement a lending or cash advance system that can be (but is not required to be) integrated with an online commerce site could be modified to include Orman’s teaching of a systems and method implemented in a computerized credit card system configured to periodically monitor and determine the creditworthiness of credit card customers in order to add to Frohwein’s art regarding the processing and approval of a loan such as a line of credit with the ability of periodically evaluating the creditworthiness of such customers going forward to minimize loss risk of unsecured credit cards.

Claims 7-9 and 14 are rejected under 35 U.S.C. 103 as being un-patentable by Frohwein, in view of Williams, in further view of Stump et al.  (US 2006/0026093 A1) hereinafter “Stump”. 
Regarding claim 7 Frohwein and Williams teach the invention as claimed and detailed above with respect to claim 1. Frohwein and Williams are silent with respect to the following claim that is taught by Stump:
further comprising, after receiving from the user the request for the scheduled loan, determining whether an available credit of the user on the particular date is at least equal to the amount. (See at least [0031] via: “…If outstanding credit orders exist (block 332), the total amount of the outstanding credit is subtracted from the determined credit limit to determine an available line of credit (block 334)….the current order total is compared with the user's available line of credit…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Frohwein in view of Stump to incorporate the teachings of Stump because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Frohwein’s teaching regarding a method, apparatus, and computer readable storage to implement a lending or cash advance system that 
  
Regarding claim 8 Frohwein and Williams teach the invention as claimed and detailed above with respect to claim 1 and Stump teaches the invention as claimed and detailed above with respect to claim 7. Frohwein and Williams are silent with respect to the following claim that is taught by Stump:
The method as recited in claim 7, wherein the request is approved based on the determining having determined that the available credit of the user on the particular date is at least equal to the amount. (See at least [0031] via: “…If the user's available line of credit is greater than or equal to the current order total, the transaction will be approved….”)  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Frohwein in view of Stump to incorporate the teachings of Stump because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Frohwein’s teaching regarding a method, apparatus, and computer readable storage to implement a lending or cash advance system that can be (but is not required to be) integrated with an online commerce site could be modified to include Stump’s teaching of a system for providing financing for a customer based on determining the credit amount available in the loan of the customer in order to add to Frohwein’s art regarding the processing and approval of a loan for a customer such as a line of credit with the added ability of subsequently approving draws on that loan to make purchases if there is an available credit amount remaining in the customer loan.

Regarding claim 9 Frohwein and Williams teach the invention as claimed and detailed above with respect to claim 1 and Stump teaches the invention as claimed and detailed above with respect to claim 7. Frohwein and Williams are silent with respect to the following claim that is taught by Stump:
The method as recited in claim 7, wherein the executing computer readable instructions denies the request when the available credit of the user on the particular date is lower than the amount. (See at least [0031] via: “…If the user's available line of credit is less than the current order total, the transaction may be denied…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Frohwein in view of Stump to incorporate the teachings of Stump because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Frohwein’s teaching regarding a method, apparatus, and computer readable storage to implement a lending or cash advance system that can be (but is not required to be) integrated with an online commerce site could be modified to include Stump’s teaching of a system for providing financing for a customer based on determining the credit amount available in the loan of the customer in order to add to Frohwein’s art regarding the processing and approval of a loan for a customer such as a line of credit with the added ability of subsequently approving draws on that loan to make purchases if there is an available credit amount remaining in the customer loan.

Regarding claim 14 Frohwein and Williams teach the invention as claimed and detailed above with respect to claim 10. Frohwein and Williams are silent with respect to the following claim that is taught by Stump:
The apparatus as recited in claim 10, wherein the computer readable instructions are further programmed to, after the receive from the user the request for the scheduled loan and before the initiate transfer of funds, determine whether an available credit of the user on the particular date is at least equal to the amount, wherein the request is approved if the available credit of the user on the particular date is at least equal to the amount and the initiate transfer of funds is performed, and the request is not approved and the initiate transfer of funds is not performed when the available credit of the user on the particular date is not at least equal to the amount. (See at least [0031] via: “…If outstanding credit orders exist (block 332), the total amount of the outstanding credit is subtracted from the determined credit limit to determine an available line of credit (block 334)….the current order total is compared with the user's available line of credit…”; in addition see at least [0031] via: “…If the user's available line of credit is greater than or equal to the current order total, the transaction will be approved….”; in 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Frohwein in view of Stump to incorporate the teachings of Stump because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Frohwein’s teaching regarding a method, apparatus, and computer readable storage to implement a lending or cash advance system that can be (but is not required to be) integrated with an online commerce site could be modified to include Stump’s teaching of a system for providing financing for a customer based on determining the credit amount available in the loan of the customer in order to add to Frohwein’s art regarding the processing and approval of a loan for a customer such as a line of credit with the added ability of subsequently approving draws on that loan to make purchases if there is an available credit amount remaining in the customer loan.

Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive. (FP 7.37)

Claims 1-14 are pending. Applicant amended claims 1 and 10 as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:

Step 2A Prong One: Applicant argues that the invention does not recite a “mental process” since amended claims 1 and 10 recites: “automatically , without human intervention, initiating transfer of funds when the particular date arrives for the amount of the scheduled loan from the credit line to a bank account associated with the user”; and the operation of “automatically , without human intervention, initiating” cannot be performed in the human mind or by mental processes. 
Examiner agrees and withdraws the assertion that the claimed invention belongs to the grouping of mental processes under concepts performed in the human mind as it recites an abstract idea of evaluating loan applications and scheduling loan transfers. Accordingly this claim recites an abstract idea.

Step 2A Prong Two and Step 2B: Applicant argues that the claims are integrated into a practical application enabling a user to utilize scheduled loan transfers based on claims 1 and 10 that recite “automatically initiating transfer of funds when the particular date arrives for the amount of the scheduled loan from the credit line to a bank account associated with the user, the transfer of funds being a loan to which the user will owe interest on”. Furthermore Applicant argues that the fact that the current claims are not subject to an art rejection bolsters the argument that the claimed invention is  integrated into a practical application.  
Examiner disagrees. The fact that the current claims are or are not subject to an art rejection has absolutely no bearing as to whether the claim invention is integrated into a practical application or whether the claim invention provides an inventive concept (significantly more than the abstract idea).  Furthermore claims 1 and 10 recite: “executing computer readable instructions on at least one processor”, in addition to claim 10 that recites: “an internet connection“; and “a server 3connected to the internet connection, the server configured to read computer readable instructions stored on a non-transitory computer readable storage medium“ that amount to additional elements, that do not integrate the judicial exception into a practical application since they amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (refer to MPEP 2106.05(f)). In addition claims 1 and 10 recite: “receiving from a user an application for a loan of cash funds”; and “receiving from the user a request for a scheduled loan on a particular date from the credit line for an amount“; that amount to additional insignificant extra solution activities to the judicial exception specific to receiving or gathering data. (refer to MPEP 2106.05(g).  Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly the claim as a whole does not integrate the abstract idea into a practical application, nor does it provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible and hence the claims remain rejected under 35 U.S.C. 101  

In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of  claims 1-14 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In addition the Examiner has found prior art to reject claims 1-14 under 35 USC §103. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/PIERRE L MACCAGNO/
Examiner, Art Unit 3697

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697